FILED
                             NOT FOR PUBLICATION                            JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOMINGO ANDRES-PEDRO,                            No. 06-72932

               Petitioner,                       Agency No. A072-522-398

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Domingo Andres-Pedro, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision granting the government’s motion to terminate

removal proceedings. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because an order terminating removal proceedings is not an order of

removal, we lack jurisdiction over Andres-Pedro’s petition for review. See Alcala

v. Holder, 563 F.3d 1009, 1013 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED.




                                        2                                   06-72932